  Case 8:19-cv-01915-JVS-JDE Document 34 Filed 06/02/20 Page 1 of 1 Page ID #:123

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          SACV 19-1915 JVS (KES)                                       Date   June 2, 2020
 Title             Ruben Paul Gonzales v. Lincoln Family Dental Group et al


 Present: The                    James V. Selna, U.S. District Court Judge
 Honorable
                         Lisa Bredahl                                         Not Present
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

 Proceedings:           [IN CHAMBERS] Order Regarding Motion for Default Judgment

      Plaintiff Ruben Paul Gonzales (“Gonzales”) moved for default judgment against
Defendants Lincoln family Dental Group, Thao Nguyen, Daniel K. Kim DDS, Inc,
Daniel Kil, and Grace Kim (together, “Defendants”). Mot., Dkt. No. 32. Defendants do
not oppose.

      Before giving further consideration to the Motion, the Court orders Gonzales to
show cause why the Court should not decline to exercise supplemental jurisdiction over
the Unruh Act claim. Gonzales shall respond in writing no later than June 10, 2020.

      In addition, Gonzales shall make a showing that the fees requested are reasonable
by providing evidence which supports as lode star calculation.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
